Exhibit 10.6
EXECUTION COPY
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
          This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT, dated as of September 12, 2008 (the “First Amendment”), is entered
into by and among INTERSTATE BAKERIES CORPORATION, a Delaware corporation
(“Parent Borrower”), a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, each of the direct and indirect subsidiaries
of the Parent Borrower party to the Credit Agreement (as defined below) (each
individually a “Subsidiary Borrower” and collectively the “Subsidiary
Borrowers”; and together with the Parent Borrower, the “Borrowers”), each of
which is a debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMCB”), and each of the other commercial banks, finance companies, insurance
companies or other financial institutions or funds from time to time party to
the Credit Agreement (together with JPMCB, the “Lenders”), JPMORGAN CHASE BANK,
N.A., a national banking association, as administrative agent (the
“Administrative Agent”) for the Lenders, and JPMORGAN CHASE BANK, N.A., a
national banking association, as collateral agent (the “Collateral Agent”) for
the Lenders.
WITNESSETH:
          WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Revolving Credit Agreement,
dated as of May 9, 2008 (the “Credit Agreement”), pursuant to which the Lenders
have made available to the Borrowers a revolving credit and letter of credit
facility in an aggregate principal amount not to exceed $249,726,753.69;
          WHEREAS, the Borrowers have requested that the Lenders amend and
supplement the Credit Agreement to reflect certain modifications to the Credit
Agreement including an increase in the amount of the Total Tranche B Commitment
and an extension of the Maturity Date of the Credit Agreement to February 9,
2009; and
          WHEREAS, the Lenders have agreed to amend and supplement the Credit
Agreement to reflect certain modifications to the Credit Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     Section 1. Definitions. Capitalized terms used and not otherwise defined in
this First Amendment are used as defined in the Credit Agreement.
     Section 2. Amendments to Credit Agreement. Subject to the conditions set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:
     2.1 The third clause of the introductory statement of the Credit Agreement
is hereby amended by deleting the amount “$249,726,753.69” and substituting
therefor the

 



--------------------------------------------------------------------------------



 



phrase “$312,955,998.02, subject to a $16,000,000 increase in the then current
Total Commitment pursuant to Section 2.2 of this Agreement.”
     2.2 The first sentence of the definition of “Adjusted LIBOR Rate” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) 3.25% and (b) the quotient
of (i) the LIBOR Rate in effect for such Interest Period divided by (ii) a
percentage (expressed as a decimal) equal to 100% minus Statutory Reserves.
     2.3 The first sentence of the definition of “Alternate Base Rate” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of
(a) 4.25%, (b) the Prime Rate in effect on such day, (c) the Base CD Rate in
effect on such day plus 1% and (d) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%.
     2.4 Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in proper alphabetical order:
“First Amendment” shall mean that certain First Amendment to Second Amended and
Restated Revolving Credit Agreement dated as of September 12, 2008 by and among
the Borrowers, the Lenders, the Administrative Agent and the Collateral Agent.
“Funding Percentage” shall mean, (a) with respect to each Tranche A Lender, the
percentage obtained by dividing its Commitment as of September 12, 2008 by the
Total Commitment as of September 12, 2008, provided that at any time when the
Tranche A Usage equals the Total Tranche A Commitment, the percentage shall be
zero, and (b) with respect to each Tranche B Lender, the percentage obtained by
subtracting the aggregate of all of the Tranche A Lenders’ Funding Percentages
from 100 percent, allocated pro rata among the Tranche B Lenders.
A Lender’s Funding Percentage with respect to each Letter of Credit shall be
determined as of or based upon such Lender’s Funding Percentage on the date of
issuance of such Letter of Credit.
     2.5 The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the date “September 30, 2008” and
substituting therefor the date “February 9, 2009.”

2



--------------------------------------------------------------------------------



 



     2.6 The definition of “Orders” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Orders” shall mean, collectively, (i) the Interim Order, (ii) the Amendment
Order, (iii) the Final Order, (iv) the Final Order Authorizing Debtors to Enter
into the Eighth Amendment to Revolving Credit Agreement entered by the
Bankruptcy Court on August 23, 2006, (v) the Final Order Authorizing Debtors to
Enter into Amended and Restated Revolving Credit Agreement entered by the
Bankruptcy Court on February 16, 2007, (vi) the Order Authorizing Debtors to
Enter into Third Amendment to Amended and Restated Revolving Credit Agreement
entered by the Bankruptcy Court on December 19, 2007, and (vii) the Order
Authorizing Debtors to Enter into First Amendment to Second Amended and Restated
Revolving Credit Agreement entered by the Bankruptcy Court on September 12,
2008.
     2.7 The definition of “Real Property Component” in Section 1.1 of the
Credit Agreement is hereby amended by (a) deleting the amount “$150,000,000” and
substituting therefor the amount “$225,000,000” and (b) adding a new sentence at
the end thereof which shall read as follows: “The then current Real Property
Component shall be increased by $16,000,000 upon satisfaction of the conditions
to the increase in the Total Commitment set forth in Section 2.2(a).”
     2.8 Section 2.1(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(a) Each Lender severally and not jointly with the other Lenders agrees, upon
the terms and subject to the conditions herein set forth, to make revolving
credit loans (each a “Loan” and collectively, the “Loans”) to the Borrowers at
any time and from time to time during the period commencing on the date hereof
and ending on the Termination Date (or the earlier date of termination of the
Total Commitment) in an aggregate principal amount not to exceed, when added to
such Lender’s Funding Percentage of the then aggregate Letter of Credit
Outstandings, the Commitment of such Lender, which Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement.
     2.9 Section 2.1(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(b) Each Borrowing shall be made as follows: (i) an amount equal to the Funding
Percentage of such Borrowing shall be made by the Tranche A Lenders pro rata in
accordance with their respective Tranche A Commitments and shall at all times be
deemed to be Tranche A Usage and (ii) an amount equal to the Funding Percentage
of such Borrowing shall be made by the Tranche B Lenders pro rata in accordance
with their respective Tranche B Commitments and shall at all times be deemed to
be Tranche B Usage; provided, however, that the failure of any Lender to make
any Loan shall not in itself relieve the other Lenders of their obligations to
lend. The

3



--------------------------------------------------------------------------------



 



immediately preceding sentence is subject in all respects to the limit on each
Lender’s obligation to make Loans under Section 2.1(a).
     2.10 Section 2.2(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(a) Subject to the terms, conditions and covenants hereof, the Total Commitment
in the amount of $312,995,998.02 (as of the date of the First Amendment and
subject to reduction pursuant to the terms of this Agreement) shall be available
to the Borrowers (subject to compliance with the Borrowing Base and the terms,
conditions and covenants in this Agreement). On January 10, 2009, the Total
Commitment shall be increased by $16,000,000 upon satisfaction of each of the
following conditions: (x) the Borrowers shall have delivered on such date a
statement certified by a Financial Officer of each of the Borrowers certifying
that as of January 10, 2009 the conditions set forth in Section 4.2(b) through
(f) are satisfied, (y) the Borrowers shall be diligently pursuing confirmation
of a Reorganization Plan (as reasonably determined by the Administrative Agent
in consultation with the Lenders) and (z) the Borrowers shall have paid to the
Administrative Agent, for the ratable benefit of the Tranche B Lenders, a fee in
the amount of $800,000.
     2.11 Section 2.3(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(e) Immediately upon the issuance of any Letter of Credit by any Fronting Bank,
such Fronting Bank shall be deemed to have sold to each Lender other than such
Fronting Bank and each such other Lender shall be deemed unconditionally and
irrevocably to have purchased from such Fronting Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Funding Percentage, in such Letter of Credit, each drawing thereunder
and the obligations of the Borrowers under this Agreement with respect thereto.
Upon any change in the Commitments pursuant to Sections 2.10 or 9.3, it is
hereby agreed that with respect to all Letter of Credit Outstandings, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Funding Percentages of the assigning and assignee Lenders. Any action
taken or omitted by a Fronting Bank under or in connection with a Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Fronting Bank any resulting liability to
any other Lender.
     2.12 Section 2.3(f) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(f) In the event that a Fronting Bank makes any payment under any Letter of
Credit and the Borrowers shall not have reimbursed such amount in full to such
Fronting Bank pursuant to this Section, the Fronting Bank shall

4



--------------------------------------------------------------------------------



 



promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of the Fronting Bank the amount of
such Lender’s Funding Percentage of such unreimbursed payment in Dollars and in
same day funds. If the Fronting Bank so notifies the Administrative Agent, and
the Administrative Agent so notifies the Lenders prior to 11:00 a.m. (New York
City time) on any Business Day, such Lenders shall make available to the
Fronting Bank such Lender’s Funding Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Lender shall not
have so made its Funding Percentage of the amount of such payment available to
the Fronting Bank, such Lender agrees to pay to such Fronting Bank, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of such Fronting Bank at the Federal Funds Effective Rate. The failure of any
Lender to make available to the Fronting Bank its Funding Percentage of any
payment under any Letter of Credit shall not relieve any other Lender of its
obligation hereunder to make available to the Fronting Bank its Funding
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Lender shall be responsible for the failure of any other
Lender to make available to such Fronting Bank such other Lender’s Funding
Percentage of any such payment. Whenever a Fronting Bank receives a payment of a
reimbursement obligation as to which it has received any payments from the
Lenders pursuant to this paragraph, such Fronting Bank shall pay to each Lender
which has paid its Funding Percentage thereof, in Dollars and in same day funds,
an amount equal to such Lender’s Funding Percentage thereof.
     2.13 Section 2.6(b) of the Credit Agreement is hereby amended by deleting
the first reference to “12:00 p.m.” and substituting therefor “11:00 a.m.”
     2.14 Section 2.13(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(b) Upon the receipt of the Net Proceeds by any of the Borrowers or their
Subsidiaries from any Asset Sales, the Borrowers shall, jointly and severally,
apply such Net Proceeds as follows: first, to repay the then outstanding Loans
that constitute Tranche A Usage; second, to deposit an amount in the Letter of
Credit Account up to 105% of the then Letter of Credit Outstandings that
constitute Tranche A Usage; third to repay the then outstanding Loans that
constitute Tranche B Usage; fourth to deposit an amount in the Letter of Credit
Account up to 105% of the then Letter of Credit Outstandings that constitute
Tranche B Usage; and thereafter, such Net Proceeds may be (I) deposited in the
Letter of Credit Account or (II) retained by the Borrowers and invested in
Permitted Investments or used for expenditures in the ordinary course of
business (subject to compliance with the terms and conditions of this
Agreement). The Total Tranche A Commitment shall be reduced on a pro rata basis
by an amount equal to the

5



--------------------------------------------------------------------------------



 



sum of (i) the Net Proceeds of the subject Asset Sale required to be applied to
repay the then outstanding Tranche A Loans and Tranche B Loans pursuant to the
preceding sentence, minus (ii) the amount of Tranche A Usage that is cash
collateralized by deposits in the Letter of Credit Account immediately prior to
the application of such Net Proceeds, plus (iii) the Net Proceeds of the subject
Asset Sale retained by the Borrowers pursuant to part (II) of the last clause of
the preceding sentence. Once the Total Tranche A Commitment minus 105% of the
then Letter of Credit Outstandings that constitute Tranche A Usage is equal to
zero, the Total Tranche B Commitment shall be reduced on a pro rata basis by an
amount equal to the sum of (i) the remaining Net Proceeds of the subject Asset
Sale required to be applied to repay the then outstanding Loans, plus (ii) any
remaining Net Proceeds of the subject Asset Sale retained by the Borrowers.
Amounts on deposit in the Letter of Credit Account as of the date of this
Agreement shall remain on deposit and shall be applied in accordance with the
terms and conditions of this Agreement.
     2.15 Section 2.13(c) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(c) If, on any date on which Loans are outstanding, Available Cash in the
concentration or sweep account(s) referred to in Section 5.7 (in accordance with
the Borrowers’ cash management practices in effect on the date hereof and
calculated on a daily basis after receipt of all daily deposits in such
account(s)) exceeds $25,000,000, the Borrowers will provide notice thereof to
the Administrative Agent within one Business Day, and within one Business Day of
the date of such notice repay the Loans in an amount equal to such excess (or if
less, in the amount of all outstanding Loans), as follows: first, the Borrowers
shall repay the then outstanding Loans that constitute Tranche A Usage; and
second, the Borrowers shall repay the then outstanding Loans that constitute
Tranche B Usage. Repayments resulting solely from the application of this
Section 2.13(c) shall not effect a reduction in the Total Commitment.
     2.16 The penultimate sentence of Section 2.14(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
If no Event of Default is then in existence, such prepayments shall be made as
follows: (i) 24.90957148% of such prepayment shall be made to the Tranche A
Lenders pro rata in accordance with their respective Tranche A Commitments and
(ii) 75.09042852% of such prepayment shall be made to the Tranche B Lenders pro
rata in accordance with their respective Tranche B Commitments.
     2.17 Clause (i) of Section 2.29 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

6



--------------------------------------------------------------------------------



 



(i) failed to fund its Funding Percentage of any Loan requested by the Borrowers
or to fund its Funding Percentage of any unreimbursed payment made by the
Fronting Bank, which such Lender is obligated to fund under the terms of this
Agreement and which failure has not been cured,
     2.18 Section 5.1(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(a) within ninety (90) days after the end of each fiscal year, consolidated
balance sheets and related statements of income, stockholders’ equity, and cash
flows, showing the financial condition of the Borrowers and their Subsidiaries
as of the close of such fiscal year and the results of their respective
operations during such year, the consolidated statements to be audited for the
Borrowers by their current independent auditors or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which shall not be qualified other than with respect to the
Cases or a going concern qualification) and to be certified by a Financial
Officer of each of the Borrowers to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Borrowers on a consolidated basis in accordance with GAAP; provided, that
the requirement to deliver the financial statements pursuant to this Section
5.1(a) shall be deemed to have been satisfied upon delivery of the Borrowers’
annual report on Form 10-K for such fiscal year; provided, further, that the
requirement to deliver the financial statements for the Borrowers’ fiscal year
2008 pursuant to this Section 5.1(a) shall be deemed to have been satisfied upon
delivery of the Borrowers’ annual report on Form 10-K for such fiscal year, as
duly filed with the Securities and Exchange Commission, on or prior to October
15, 2008;
     2.19 Section 5.9 of the Credit Agreement is hereby amended by amending and
restating the parenthetical at the end thereof to read as follows: “(other than
any non-compliance solely with respect to (a) the ABA Pension Plan or (b) the
failure to file the Borrowers’ annual report on Form 10-K for fiscal year 2008
on or prior to September 15, 2008)”.
     2.20 Section 6.4 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 6.4 Capital Expenditures. Each of the Borrowers will not (and will not
apply to the Bankruptcy Court for authority to), and will cause each of their
respective Subsidiaries not to, make Capital Expenditures during the fiscal
quarters of the Borrowers set forth below, in an aggregate amount in excess of
the amount specified opposite such fiscal quarters:

              Maximum Capital Expenditures Fiscal Quarter Ending   (millions)
May 31, 2008
  $ 10  

7



--------------------------------------------------------------------------------



 



              Maximum Capital Expenditures Fiscal Quarter Ending   (millions)
August 23, 2008
  $ 10  
November 15, 2008
  $ 15  
April 4, 2009
  $ 20  

     2.21 Section 6.5 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 6.5 EBITDA. As of the end of each fiscal period of the Borrowers,
commencing with the fiscal monthly period ending June 28, 2008, the Borrowers
will not permit Consolidated EBITDA for the preceding thirteen consecutive
fiscal periods ending in each case on the last day of the fiscal period listed
below to be less than the respective amounts specified opposite such fiscal
period:

              Consolidated EBITDA Fiscal Period Ending   (millions)
June 28, 2008
    -$5  
July 26, 2008
    -$21  
August 23, 2008
    -$30  
September 20, 2008
    -$36  
October 18, 2008
    -$38  
November 15, 2008
    -$40  
December 13, 2008
    -$37.5  
January 10, 2009
    -$34.5  
February 7, 2009
    -$31.5  

     2.22 Section 6.17 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 6.17 Cash Restructuring Charges. Each of the Borrowers will not (and
will not apply to the Bankruptcy Court for authority to), and will cause each of
their respective Subsidiaries not to, incur cash restructuring charges for the
fiscal period beginning December 17, 2006 and ending February 7, 2009 in an
amount in excess of $23,000,000 (calculated as the amount expensed or accrued by
the Borrowers or any of their Subsidiaries during such period on account of
restructuring charges that will ultimately be settled via payment in cash or
cash equivalents by the Borrowers or any of their Subsidiaries). Borrowers shall
provide documentation supporting such cash restructuring charges in form and
substance reasonably satisfactory to the Administrative Agent concurrent with
delivery of financial statements evidencing the incurrence thereof.
     2.23 Section 8.2(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 8.6, 9.5 and 9.6), the application of

8



--------------------------------------------------------------------------------



 



which is not otherwise provided for in this Agreement, shall be applied as
follows: first, in accordance with each Lender’s Funding Percentage to pay
accrued but unpaid Commitment Fees or Letter of Credit Fees; and second, in
accordance with each Lender’s Funding Percentage to pay accrued but unpaid
interest and the principal balance outstanding and all unreimbursed Letter of
Credit drawings. All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
     2.24 The last sentence of Section 8.3(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
If Tranche A Usage is zero at such time, each Tranche A Lender agrees that it
shall turn over any such amounts received by it to the Administrative Agent for
application to the Tranche B Usage, ratably in accordance with each Tranche B
Lender’s percentage of the Total Tranche B Commitment to the extent of such
amounts received by such Tranche A Lender.
     2.25 Section 8.3(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(i) if Tranche A Usage is not zero, it shall promptly purchase at par (and shall
be deemed to have thereupon purchased) from each Tranche A Lender, ratably in
accordance with each Tranche A Lender’s percentage of the Total Tranche A
Commitment, a participation in the Loans funded with the Tranche A Commitment of
such Tranche A Lender to the extent of such amounts received by such Tranche B
Lender; and
     2.26 Section 9.10(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(a) No modification, amendment or waiver of any provision of this Agreement or
the Security and Pledge Agreement or any other Loan Document, and no consent to
any departure by the Borrowers therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of the Lender affected thereby
(x) increase the Commitment of a Lender (it being understood that a waiver of an
Event of Default shall not constitute an increase in the Commitment of a
Lender), or (y) reduce the principal amount of any Loan (or any unreimbursed
Letter of Credit) or the rate of interest payable thereon, or extend any date
for the payment of interest, principal or fees hereunder or reduce any Fees
payable hereunder or extend the final maturity of the Borrowers’ obligations
hereunder; and,

9



--------------------------------------------------------------------------------



 



provided, further, that no such modification or amendment shall without the
written consent of (A) all of the Lenders (i) amend or modify any provision of
this Agreement which provides for the unanimous consent or approval of the
Lenders, (ii) amend this Section 9.10 or the definition of Required Lenders or
Super-majority Lenders, (iii) amend or modify the Superpriority Claim status of
the Lenders contemplated by Section 2.23, or (iv) amend any provision that sets
forth the priority of payment as among Tranche A Lenders and Tranche B Lenders
or that concerns the relative rights in and to the proceeds of Collateral or
otherwise and/or the obligations of Tranche A Lenders and Tranche B Lenders or
(B) the Super-majority Lenders (i) release any material portion of the
Collateral from the Liens created hereunder and under the Security and Pledge
Agreement (other than with respect to asset sales permitted under Section 6.11),
(ii) release any Borrower from its joint and several obligations under
Section 2.7, (iii) alter the eligibility standards or amend any of the component
definitions used in determining the Borrowing Base in a manner which would
increase the amount of the Borrowing Base, or (iv) increase the advance rates in
calculation of the Borrowing Base. No such amendment or modification may
adversely affect the rights and obligations of the Administrative Agent or any
Fronting Bank hereunder or any Lender in the capacity referred to in
Section 6.3(v) without its prior written consent. No notice to or demand on any
Borrower shall entitle any Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each assignee under Section 9.3(b)
shall be bound by any amendment, modification, waiver, or consent authorized as
provided herein, and any consent by a Lender shall bind any Person subsequently
acquiring an interest on the Loans held by such Lender. No amendment to this
Agreement shall be effective against any Borrower unless in writing and signed
by such Borrower.
     2.27 Annex A-1 and Annex A-2 to the Credit Agreement are hereby replaced in
their entirety by a new Annex A-1 and Annex A-2 in the respective forms attached
hereto as Exhibit A-1 and Exhibit A-2.
     Section 3. Effectiveness. The amendments contemplated by this First
Amendment shall be effective on the first Business Day on which the following
conditions precedent are fully satisfied:
     3.1 Supporting Documents. The Administrative Agent shall have received for
each of the Borrowers:
     3.1.1 bring-down certificates (A) certifying that there were no changes, or
providing the text of changes, to the Organizational Documents of such Borrower
as delivered pursuant to Section 4.1(a) of the Credit Agreement and (B) to the
effect that each Borrower is in good standing in its jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business;

10



--------------------------------------------------------------------------------



 



     3.1.2 signature and incumbency certificates of the officers of such
Borrower executing this First Amendment, dated as of the date of this First
Amendment;
     3.1.3 duly adopted resolutions of the board of directors or similar
governing body of each Borrower approving and authorizing the execution,
delivery and performance of this First Amendment, certified as of the date of
this First Amendment by its secretary or assistant secretary as being in full
force and effect without modification or amendment; and
     3.1.4 such other documents as the Administrative Agent may reasonably
request.
     3.2 Amendment Order. Not later than September 12, 2008, the Administrative
Agent and the Lenders shall have received a certified copy of the amendment
order (the “First Amendment Order”) in substantially the form of Exhibit B
attached hereto or such other form as otherwise agreed by the Administrative
Agent, the Lenders and the Borrowers and which First Amendment Order (a) shall
be in full force and effect, provided that if the First Amendment Order is the
subject of a pending appeal in any respect, neither the making of any Loan nor
the issuance of any Letter of Credit nor the performance by any of the Borrowers
of any of their obligations under the Credit Agreement as amended by this First
Amendment or under the Loan Documents or under any other instrument or agreement
referred to therein shall be the subject of a presently effective stay pending
appeal; (b) shall approve or otherwise reaffirm the payment by the Borrowers of
all of the Fees set forth in Sections 2.19, 2.20 and 2.21 of the Credit
Agreement and fees set forth in Section 3.5 hereof; and (c) shall be entered
with the consent or non-objection of a preponderance (as determined by the
Administrative Agent in its sole discretion) of the secured creditors of any of
the Borrowers under the Pre-Petition Credit Agreement.
     3.3 Loan Documents. Each Borrower, the Administrative Agent and (a) each
Lender or (b) the Super-majority Lenders shall have signed a counterpart of this
First Amendment (whether the same or different counterparts) and shall have
delivered the same to the Administrative Agent, provided that if all of the
Lenders have not signed a counterpart of the First Amendment then each of the
Borrowers and Consenting Lenders by its execution of this First Amendment shall
be deemed to have consented to the actions contemplated by Section 9.10(b) of
the Credit Agreement.
     3.4 Opinion of Counsel. The Administrative Agent and the Lenders shall have
received the favorable written opinion of counsel to the Borrowers, acceptable
to the Administrative Agent, substantially in the form of Exhibit C.
     3.5 Payment of Fees and Expenses. The Borrowers shall have paid to the
Administrative Agent: (a) for the account of each Lender voting in favor of this
First Amendment, amendment fees in the following amounts (collectively, the
“Amendment Fee”): (i) for each Lender, a fee of one hundred (100) basis points
on the amount of such Lender’s Commitment to the extent existing immediately
prior to the effectiveness of this First Amendment (but giving effect to any
reduction in such Commitment amount effected by this First Amendment) and
(ii) for each Tranche B Lender a fee of four hundred fifty

11



--------------------------------------------------------------------------------



 



(450) basis points on the amount equal to (x) each Tranche B Lender’s Tranche B
Commitment in effect immediately after the effectiveness of this First Amendment
minus (y) each Tranche B Lender’s Tranche B Commitment in effect immediately
prior to the effectiveness of this First Amendment, and (b) the then unpaid
balance of all accrued and unpaid Fees due under and pursuant to: (i) the fee
letter dated as of September 12, 2008 among the Borrowers, JPMCB and J.P. Morgan
Securities, Inc. and (ii) the Loan Documents. The Amendment Fee will be earned
and payable in full on the effective date with respect to the First Amendment.
     3.6 Closing Documents. The Administrative Agent shall have received all
documents required by this First Amendment satisfactory in form and substance to
the Administrative Agent in its exclusive discretion.
     Section 4. Representations and Warranties. Each Borrower represents and
warrants to the Lenders that:
     4.1 After giving effect to the amendments contained herein and taking into
account all prior written waivers and amendments in respect of the Credit
Agreement, the representations and warranties of the Borrowers contained in
Section 3 of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
     4.2 After giving effect to the amendments contained herein and taking into
account all prior written waivers and amendments in respect of the Credit
Agreement, (i) each Borrower is in compliance with all the terms and provisions
set forth in the Credit Agreement, and (ii) no Event of Default has occurred and
is continuing or would result from the execution, delivery and performance of
this First Amendment.
     Section 5. Choice of Law. THIS FIRST AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND
THE BANKRUPTCY CODE.
     Section 6. Full Force and Effect. Except as specifically amended hereby,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect, and the same are hereby ratified and confirmed. No reference
to this First Amendment need be made in any instrument or document at any time
referring to the Credit Agreement, and a reference to the Credit Agreement in
any such instrument or document shall be deemed a reference to the Credit
Agreement as amended hereby.
     Section 7. Counterparts; Electronic Signatures. This First Amendment may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement. The Administrative Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

12



--------------------------------------------------------------------------------



 



     Section 8. Outstanding Obligations. The Lenders acknowledge and agree that
as of the effective date of this First Amendment, Total Usage under the Credit
Agreement shall constitute Tranche A Usage and Tranche B Usage as set forth on
Schedule 8 to this First Amendment.
     Section 9. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this First Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the day and the year first written.

            BORROWERS:

INTERSTATE BAKERIES CORPORATION
      By:   /s/ J. Randall Vance       Name:  J. Randall Vance       Title:  
Senior Vice President, Chief Financial Officer & Treasurer       ARMOUR AND MAIN
REDEVELOPMENT CORPORATION
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Treasurer       BAKER’S INN QUALITY BAKED GOODS, LLC
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Treasurer       IBC SALES CORPORATION
      By:    /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Senior Vice President, Chief Financial Officer & Treasurer    

 



--------------------------------------------------------------------------------



 



            IBC SERVICES, LLC
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Treasurer       IBC TRUCKING, LLC
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Treasurer       INTERSTATE BRANDS CORPORATION
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Senior Vice President, Chief Financial Officer
& Treasurer       NEW ENGLAND BAKERY DISTRIBUTORS, L.L.C.
      By:   /s/ J. Randall Vance       Name:   J. Randall Vance       Title:  
Treasurer    

 



--------------------------------------------------------------------------------



 



            LENDERS:


JPMORGAN CHASE BANK, N.A.
Individually and as Administrative Agent and
Collateral Agent
      By:   /s/ Susan E. Athens       Name:   Susan E. Athens       Title:  
Managing Director    

 



--------------------------------------------------------------------------------



 



            The Foorhill Group, Inc.     Lender name
      By:   /s/ Dennis R. Ascher       Name:   Dennis R. Ascher       Title:  
Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  McDonnell Loan Opportunity Ltd.
By: McDonnell Investment Management, LLC,
as Investment Manager    
 
           
 
  By:   /s/ James R. Fellows    
 
           
 
      Name: James R. Fellows
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



            SPCP Group, LLC, as Lender
      By:   /s/ Michael A. Gatto         Name:   Michael A. Gatto       
Title:   Authorized Signatory     

            SPF CDO I, LTD., as Lender
      By:   /s/ Michael A. Gatto         Name:   Michael A. Gatto       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            Monarch Master Funding Ltd.
      By:   /s/ Christopher Santana         Name:   Christopher Santana       
Title:   Managing Principal   

 



--------------------------------------------------------------------------------



 



         

            J. P. Morgan Whitefriars Inc.
      By:   /s/ Virginia R. Conway         Name:   Virginia R. Conway       
Title:   Attorney-In-Fact     

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Annex A-1 to the
Second Amended and Restated Revolving Credit Agreement
TRANCHE A COMMITMENT AMOUNTS

                                      Percentage of Total     Percentage of
Total       Tranche A     Tranche A     Commitment as of   Tranche A Lender  
Commitment     Commitment     September 12, 2008  
JPMorgan Chase Bank, N.A.
  $ 17,323,555.13       22.22222222 %     5.53546033 %
The Foothill Group, Inc.
  $ 60,632,442.89       77.77777778 %     19.37411114 %
Total
  $ 77,955,998.02       100.00 %     24.90957148 %

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Annex A-2 to the
Second Amended and Restated Revolving Credit Agreement
TRANCHE B COMMITMENT AMOUNTS

                                      Percentage of Total     Percentage of
Total       Tranche B     Tranche B     Commitment as of   Tranche B Lender  
Commitment1     Commitment     September 12, 2008  
McDonnell Loan Opportunity Ltd.
  $ 15,000,000.00       6.38297872 %     4.79300608 %
SPCP Group, LLC
  $ 114,938,422.69       48.90996710 %     36.72670389 %
SPF CDO I, LTD.
  $ 23,491,064.49       9.99619766 %     7.50618766 %
Monarch Master Funding Ltd.
  $ 59,583,333.33       25.35460993 %     19.03888525 %
J.P.Morgan Whitefriars Inc.
  $ 5,000,000.00       2.12765957 %     1.59766869 %
JPMorgan Chase Bank, N.A.
  $ 16,987,179.49       7.22858702 %     5.42797697 %
Total
  $ 235,000,000.00       100.00 %     75.09042852 %

 

1   The $16,000,000 increase in the Total Commitment, subject to the conditions
set forth in Section 2.2(a) of the Credit Agreement, shall be allocated among
certain of the Tranche B Lenders as follows:

                              Percentage of     Increase in Tranche   Increase
in Tranche Tranche B Lender   B Commitment   B Commitment
McDonnell Loan Opportunity Ltd.
  $ 2,225,195.09       13.907469.34 %
SPCP Group, LLC
  $ 7,995,716.36       49.97322726 %
SPF CDO I, LTD.
  $ 1,634,161.01       10.21350630 %
Monarch Master Funding Ltd.
  $ 4,144,927.54       25.90579710 %
Total
  $ 16,000,000.00       100.00 %

 